DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norling et al. (US 5,212,984) in view of Mess et al. (US 2019/0234781).
Regarding claims 14 and 20, Norling teaches a method, comprising: forming a mounting flange 16, wherein the mounting flange 16 defines an opening and comprises a plurality of flexure elements 30 extending radially into the opening (Fig. 1), each flexure element 30 configured to flex in a radial direction and remain fixed in an axial direction (col. 4 lines 52-68); positioning a transducer 14 in the opening of the mounting flange 16 to contact the plurality of flexure elements 30 (Fig. 3), wherein the transducer 14 defines an input axis that is perpendicular to the radial direction and parallel to the axial direction (Fig. 1); and coupling the transducer 14 to the mounting flange 16 to flexibly couple the mounting flange 16 to the transducer 14 (col. 4 lines 52-68).
Norling remains silent as to additively manufacturing a mounting flange to form a monolithic unit.
Mess et al. (hereinafter Mess) teaches a sensor mount formed as a monolithic unit by three-dimensional printing [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used additive manufacturing a mounting flange to form a monolithic unit, as taught by Mess, as 3D printing of mounts is well known and obvious in the art.
Regarding claim 15, Norling as modified by Mess teaches the method of claim 14, further comprising coupling a case 12 to the mounting flange 16 to statically couple the mounting flange 16 to the case 12, wherein the case 12 is configured to house the transducer 14 (Fig. 1).
Regarding claim 16, Norling as modified by teaches the method of claim 15, wherein coupling the case 12 to the mounting flange 16 but remains silent as to laser welding the case 12 to the mounting flange 16.
Norling teaches bonding other parts by welding or brazing (col. 3 lines 65-68).
It would have been obvious to one of ordinary skill in the art to have replaced the use of adhesives to bond the case to the mounting flange with laser welding, as welding it a well-known alternative method of bonding two surfaces.
Regarding claim 19, Norling as modified by Mess teaches the method of claim 14, wherein the additively manufacturing the mounting flange comprises three-dimensional printing the mounting flange (Mess [0032]).
Allowable Subject Matter
Claims 1-5, 7-11, and 21 are allowable.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/A.V.D/Examiner, Art Unit 2852